Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 14 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        

                            My Dear GeneralSusquehana Ferry April the 14th 1781
                        
                        Your Excellency’s Letter of the 11th Has Overtaken me at this Place, and Having Given to You an Account of
                            Every Measure I thought Proper to take, I will only Add that I am Still at the ferry where the troops Have Crossed the
                            River, But the Wind Blows so High that it Has Been Impossible to take the Waggons over, and I am obliged to Have others
                            Impressed on the Southern Side of the Susquehana.
                        Your Excellency Mentions the Propriety of Remaining at the Head of Elk Untill shoes Can Be Collected—But the
                            prospects I Have from the Board of War Are Not flattering Enough to Encourage this Measure—on the other Side General
                            Greene is pressing in His Advices, and will soon Be so in His orders to Me—I Cannot obtain Any Good Account of Phillips’s
                            Motions, Nor oppose the Schemes He May Have formed Untill I am Much farther Advanced—And Disatisfaction and Desertion
                            Being two Greater Evils than Any other We Have to fear, I am Anxious to Have Rivers, Countrys, And Every kind of Barrier to Stop the Inclination of Men to Return Home.
                        Many Men Have Already Deserted—Many More will I am affraid take the Same Course—Whatever Sense of duty,
                            ties of Affection, and Severity of discipline May Operate shall Be Emploied Most Earnestly By me, and I wish we Might soon
                            Come Near the Ennemy which is the only Means of putting a stop to that spirit of desertion.
                        I am Sorry to Inform Your Excellency that the Uneasiness in Clel Vose’s Bataillon Has Increased to the
                            Highest pitch. Their Hatred to Major Galvan is not without foundationn as He does not treat them with the Even temper
                            which troops Have Right to Expect—But should Not prove So prejudiciable Had the officers and Men the least Confidence in
                            Clel Vose, or Colonel Vose the least firmness to superintend the Conduct of His Major and other officers—These last Have
                            Complained to me, But I did not think it Consistent With discipline to Give them a Redress when Clel Vose is present and
                            is to answer for the Maintenance of Good order and A proper Conduct in His Corps—in the Mean while the Men desert, the
                            officers are dissatisfied, Major Galvan goes on in the same Way, which He thinks to Be the Best, and I Cannot punish this
                            officer who is Active, zealous, But plagues the Bataillon with a peculiar line of Conduct which Cannot Bring Any charge
                            upon Him and is Not Cheked By His Colonel.
                        Many Articles, and Indeed Every one which Compose the Apparatus of a soldier will Be Wanting for this
                            Detachement—But shoes, Linnen Over alls, Hunting shirts, shirts And Ammunition will Be the Most Necessary supplies for
                            which I Request Your Excellency’s Most pressing orders to people Concerned and Most warm Entreaties to the Board of War—I
                            wish it was possible to Have the Men Equipped at Once, and this would Be a Great Saving of Expense.
                        While I am writing to Your Excellency the Wind Rises More and More which will Much Impede our passage for
                            Such stores as were to Cross over With the Waggons and the Guard Appointed to stay with them——At such A distance from the
                            Ennemy, I Cannot Give Your Excellency Any Account of their Movements, But By the last Intelligences General Phillips was
                            Still at Porsmouth.
                        Should the french Get a Naval Superiority An Expedition Against Porsmouth is Very Practicable—These
                            Compagnies filled up to their proper Number, and some other troops to Increase the Corps to two thousand would with a
                            detachement of Artillery from Philadelphia Be Equal to the Attak of that post—3000 Militia Can with the Greatest Ease Be
                            Collected—In Case the Remainder of Duke de Lanzun’s Legion arrives that Corps Could Come in the fleet—But should the
                            french Become superior at sea, the British fleet in Chesapaeke would Be in danger, and in Every Case if Your Excellency
                            thinks of Sending Any Reinforcement this Way (let it Be the Jersay troops or Recruits) their Coming By water to James or
                            York River May Save an Immense trouble and Expense.
                        My Heart and Every faculty of My Mind Have Been these last Years so much Concerned in the plan of an
                            Expedition against  that I am very desirous to Hear By the first
                            safe Opportunity what Reasons Can Have Overthrown the Project.
                        Some disputes that Have at first Happened Between the Jersay and New England troops make me think that these
                            Last Must Be as much as possible separated from the Pennsulvanians.
                        While I was writing this, Accounts Have Been Brought to me that a Great desertion Had taken Place Last Night—Nine of the Rhodeisland Campagny—and the Best men they Had who Have made Many Campaigns and Never were suspected—these
                            men say that they like Better Hundred Lashes than a journey to the Southward . As long as they Had an expedition in View,
                            they were very well satisfied—But the idea of Remaining in the southern states appear to them Intolerable and they are
                            Amazingly averse to the people and climate—I shall do my Best, But if this Disposition Lasts, I am affraid we will Be
                            Reduced Lower than I dare Express. With the Highest and Most affectionate Respect I have the Honor to Be Dear General Your
                            Most obedient Humble servant
                        
                            Lafayette M.G.
                        
                    